Exhibit 10

 

AMENDED AND RESTATED

STAR SCIENTIFIC, INC.

2000 EQUITY INCENTIVE PLAN

 

1. Purpose.

 

The purposes of the Star Scientific, Inc. 2000 Equity Incentive Plan (the
“Plan”) are to provide additional incentives to those officers, key employees,
nonemployee directors and consultants of Star Scientific, Inc. and its
subsidiaries (the “Company”) whose substantial contributions are essential to
the continued growth and success of the Company’s business, to strengthen their
commitment to the Company, to motivate those officers, key employees,
nonemployee directors and consultants to perform their assigned responsibilities
faithfully and diligently, and to attract and retain competent and dedicated
individuals whose efforts will result in the long-term growth and profitability
of the Company. To accomplish these purposes, this Plan provides that the
Company may grant Incentive Stock Options, Non-Statutory Stock Options and
Restricted Shares (as each term is hereinafter defined).

 

Awards pursuant to this Plan shall be authorized by action of the Board of
Directors of the Company (or a Committee designated by the Board of Directors)
and may be (i) incentive stock options (“Incentive Stock Options”) to purchase
shares of the Company’s Common Stock, par value $.01 per share (“Common Stock”),
meeting the requirements of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) non-statutory stock options to purchase shares of
Common Stock, which are not intended to meet the requirements of Code Section
422 (“Non-Statutory Stock Options” and, together with Incentive Stock Options,
“Options”), and/or (iii) shares of Common Stock awarded pursuant to the
provisions of Section 9 of this Plan (“Restricted Shares” and, together with
“Options”, “Awards”).

 

2. Administration.

 

This Plan will be administered by the Board of Directors of the Company, whose
construction and interpretation of the terms and provisions of this Plan shall
be final and conclusive. The Board of Directors may in its sole discretion make
Awards and authorize the Company to issue shares of Common Stock pursuant to
such Awards, as provided in, and subject to the terms and conditions of, this
Plan. The Board shall have authority, subject to the express provisions of this
Plan, to construe the respective written agreements setting forth the terms and
conditions of an Award (each, an “Award Agreement”), to prescribe, amend and
rescind rules and regulations relating to this Plan, to determine the terms and
provisions of Award Agreements, which need not be identical, to advance the
lapse of any waiting, forfeiture or installment periods and exercise dates, and
to make all other determinations in the judgment of the Board of Directors
necessary or desirable for the administration of this Plan. The Board of
Directors may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award Agreement in the manner and to the
extent it shall deem expedient to carry this Plan into effect and it shall be
the sole and final judge of such expediency. No director shall be liable for any
action or determination taken or made in good faith under or with respect to
this Plan or any Award. The Board of Directors may, to the full extent permitted
by law, delegate any or all of its powers under this Plan to a committee (the
“Committee”) of two or more directors each of whom is a Non-Employee Director
(as hereinafter defined), and if the Committee is so appointed all references in
this Plan to the Board of Directors shall mean and relate to such Committee to
the extent of the powers so delegated. For purposes of this Plan, a director or
member of such Committee shall be deemed to be a “Non-Employee Director” only if
such person qualifies as a “Non-Employee Director” within the meaning of
paragraph (b)(3) of Rule 16b-3 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or any successor rule.

 



--------------------------------------------------------------------------------

3. Stock Subject to Plan.

 

(a) Subject to adjustment as provided in paragraph (b) of this Section 3 and
Sections 12 and 13 hereof, the maximum number of shares of Common Stock which
may be issued and sold pursuant to Awards made under this Plan is 4,000,000
shares. Such shares may be authorized and unissued shares or may be shares
issued and thereafter acquired by the Company. If either (i) Restricted Shares
are forfeited following their award under this Plan; or (ii) Options granted
under this Plan are canceled, or expire or terminate for any reason without
having been exercised in full, the forfeited Restricted Shares, or the
unpurchased shares of Common Stock subject to any such Option, as the case may
be, shall again be available for subsequent Awards under this Plan. Restricted
Shares, Options and shares of Common Stock issuable upon exercise of Options
granted under this Plan may be subject to transfer restrictions, repurchase
rights or other restrictions as shall be determined by the Board of Directors.

 

(b) The maximum number of shares of Common Stock which may be issued and sold
pursuant to Awards made under this Plan automatically will be increased from
time to time by up to 4,000,000 shares of Common Stock covered by options
granted under the Star Scientific, Inc. 1998 Stock Option Plan (“1998 Plan”)
which remain unexercised at the time of their cancellation, expiration or
termination pursuant to the terms of the 1998 Plan.

 

4. Eligibility.

 

Awards shall be made only to persons who are, at the time of grant, officers,
employees or directors of, or consultants or advisors to (provided, in the case
of Incentive Stock Options, such directors or officers are then also employees
of), the Company or any Parent Corporation or Subsidiary (as defined in Section
16 hereof). A person who has been granted an Award may, if such person is
otherwise eligible, be granted an additional Award or Awards if the Board of
Directors shall so determine.

 

5. Award Agreements.

 

As a condition to the grant of an Award under this Plan, each recipient of an
Award shall sign an Award Agreement (“Award Agreement”) not inconsistent with
this Plan in such form, and providing for such terms and conditions, as the
Board of Directors shall determine at the time such Award is authorized to be
granted. Such Award Agreements need not be identical but shall comply with, and
be subject to, the terms and conditions set forth herein. No individual may be
granted, in any twelve-month period, Options under this Plan which are
exercisable with respect to more than 500,000 shares of Common Stock.

 

6. Options.

 

(a) Purchase Price. The purchase price per share of Common Stock deliverable
upon the exercise of an Option (hereinafter sometimes referred to as the
“exercise price”) shall be not less than the Fair Market Value of the Common
Stock as determined by the Board of Directors on the date such Option is
granted. The “Fair Market Value” of the Common Stock on any date (the “Value
Date”) shall mean (i) the closing price of the Common Stock, as reported on the
National Association of Securities Dealers Automated Quotation System (“NASDAQ”)
or, if the Common Stock is listed on a stock exchange, the principal stock
exchange on which the Common Stock is listed, on the last trading day prior to
the Value Date for which a closing price is available, or (ii) if the Board of
Directors determines, in the exercise of its business judgment, that such
closing price does not properly reflect the Fair Market Value of the Common
Stock on the Value Date, then such other price as may then be determined in good
faith by the Board of Directors. If the Common Stock is not reported on NASDAQ
or listed on any stock exchange, then the Fair Market Value shall be determined
in good faith by the Board of Directors.

 

(b) Duration. Each Option and all rights thereunder shall expire on such date as
the Board of Directors shall determine on the date such Option is granted, but
in no event may any Option remain in effect after the

 

2



--------------------------------------------------------------------------------

expiration of ten years from the day on which such Option is granted (or five
years in the case of Options described in paragraph (b) of Section 8 and in
Section 10 hereof), and such Option shall be subject to earlier termination as
provided in this Plan. Notwithstanding the foregoing, except as provided under
or pursuant to the Code with respect to Incentive Stock Options, if at any time
during the last six (6) months of the term of any Option granted under this
Plan, the holder thereof is precluded from selling shares of Common Stock
underlying such Option solely by reason of the application to such holder of the
Company’s Insider Trading Compliance Manual (or similar successor policy), the
term of such Option shall be deemed automatically extended by a period equal to
six (6) months beginning with the first day during which such Option holder
shall no longer be so precluded.

 

(c) Transfer Restrictions. Except as otherwise approved by the Board of
Directors, no Option granted under this Plan shall be assignable or transferable
by the person to whom it is granted, either voluntarily or by operation of law,
except by will or the laws of descent and distribution. Accordingly, during the
life of the holder thereof, an Option shall be exercisable only by or on behalf
of such person.

 

(d) Payment of Exercise Price. Payment of the exercise price of an Option shall
be in cash or, in the sole discretion of the Board of Directors, in capital
stock of the Company, by the surrender of other rights to purchase capital stock
of the Company (including Options) or by any other lawful means. The Company
may, in its sole discretion, make loans to an Option holder in an amount equal
to all or part of the exercise price of Options held by such Option holder;
provided, that the grant of a loan on any occasion to one or more Option
holder(s) shall not obligate the Company to grant loans on any other occasion to
such holder, or to any other Option holder.

 

(e) Exercise of Options. Each Option granted under this Plan shall be
exercisable either in full or in installments at such time or times and during
such period as shall be set forth in the Award Agreement evidencing such Option;
provided, however, that, subject to the exception set forth in paragraph (b)
above, (i) no Option granted under this Plan shall have a term in excess of ten
years from the date of grant (or five years in the case of Options described in
paragraph (b) above), and (ii) the periods of time following an Option holder’s
cessation of employment with the Company, any Parent Corporation or Subsidiary,
or service as an Independent Director (as defined in Section 10 hereof), or as
consultant or advisor to the Company, any Parent Corporation or Subsidiary, or
following an Option holder’s death or disability, during which an Option may be
exercised, as provided in paragraph (g) below, shall not be included for
purposes of determining the number of shares of Common Stock with respect to
which such Option may be exercised.

 

(f) Rights as a Stockholder. The holder of an Option shall have no rights as a
stockholder with respect to any shares covered by the Option until the date of
issue of a stock certificate to such person for such shares. Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the date such stock
certificate is issued.

 

(g) Effect of Cessation of Service. Notwithstanding anything contained in this
Plan to the contrary, no Option may be exercised unless, at the time of such
exercise, the recipient is, and has been continuously since the date of grant of
such person’s Option, employed by (including service as an Independent Director,
consultant or advisor) one or more of the Company, a Parent Corporation or a
Subsidiary, except that if and to the extent the applicable Award Agreement so
provides:

 

(i) the Option may be exercised within (a) the period of three months after the
date the holder thereof ceases to be employed by any of the foregoing entities
(or within such lesser period as may be specified in the Award Agreement) for
any reason other than death or disability or (b) any period, as determined by
the Board in its sole discretion after the date the holder thereof ceases to
serve as an Independent Director of or consultant or advisor to any of the
foregoing entities (or within such lesser period as may be specified in the
Award Agreement) for any reason other than death or disability (either such
period being referred to herein as the “Applicable Exercise Period”);

 

3



--------------------------------------------------------------------------------

(ii) if the holder thereof dies while in the employ of, or serving as an
Independent Director of or consultant or advisor to, the Company, a Parent
Corporation or a Subsidiary or within the Applicable Exercise Period after such
holder ceases to be such an employee, Independent Director, consultant or
advisor, the Option may be exercised by the person to whom it is transferred by
will or the laws of descent and distribution within the period of one year after
the date of death (or within such lesser period as may be specified in the Award
Agreement); and

 

(iii) if the holder thereof becomes disabled (within the meaning of Section
22(e)(3) of the Code) while in the employ of or while serving as an Independent
Director of or consultant or advisor to the Company, a Parent Corporation or a
Subsidiary, or within the Applicable Exercise Period after such holder ceases to
be such an employee, Independent Director, consultant or advisor, the Option may
be exercised within the period of one year after the date such holder ceases to
be such an employee or Independent Director of, or consultant or advisor to, any
of the foregoing entities because of such disability (or within such lesser
period as may be specified in the Award Agreement);

 

provided, however, that in no event may any Option be exercised after the
expiration date of the Option, except to the extent provided in paragraph (b)
above;

 

In the case of a holder of a Non-Statutory Stock Option whose relationship with
the Company or any Parent Corporation or Subsidiary changes during the term of
such Option in a manner that does not constitute a complete separation therefrom
(for example, from employee to consultant or director, or vice versa), the Board
shall have authority to determine whether or not such change constitutes a
cessation of employment or service for purposes of this paragraph.

 

7. Other Awards.

 

Awards of Options may be made alone, in addition to or in tandem with Awards of
Restricted Shares under the Plan.

 

8. Incentive Stock Options.

 

Options granted under the Plan which are intended to be Incentive Stock Options
shall be specifically designated as Incentive Stock Options and shall be subject
to the following additional terms and conditions:

 

(a) Dollar Limitation. The aggregate Fair Market Value (determined as of the
date of grant) of the Common Stock with respect to which Incentive Stock Options
granted to any employee under the Plan (and under any other incentive stock
option plans of the Company, any Parent Corporation or Subsidiary) are
exercisable for the first time shall not exceed $100,000 in any one calendar
year. In the event that Section 422 of the Code is amended to alter the
limitation set forth therein so that following such amendment such limitation
shall differ from the limitation set forth in this paragraph (a), the limitation
of this paragraph (a) shall be automatically adjusted accordingly.

 

(b) 10% Stockholder. If any employee to whom an Incentive Stock Option is to be
granted under the Plan is at the time of the grant of such Option the owner of
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of any Parent Corporation or any Subsidiary, then the
following special provisions shall be applicable to the Incentive Stock Option
granted to such individual:

 

(i) The purchase price per share of the Common Stock subject to such Incentive
Stock Option shall not be less than 110% of the Fair Market Value thereof at the
time of grant; and

 

(ii) The exercise period of such Incentive Stock Option shall not exceed five
years from the date of grant.

 

Except as modified by the preceding provisions of this Section 8, all the
provisions of the Plan applicable to Options generally shall be applicable to
Incentive Stock Options granted hereunder.

 

4



--------------------------------------------------------------------------------

9. Restricted Shares.

 

(a) Awards of Shares. Awards of Restricted Shares may be made under this Plan on
such terms and conditions as the Board of Directors may from time to time
approve. Awards of Restricted Shares may be made alone, in addition to or in
tandem with Awards of Options under this Plan. Subject to the terms of this
Plan, the Board of Directors shall determine the number of Restricted Shares to
be awarded to each recipient and the Board of Directors may impose different
terms and conditions on a Restricted Share Award than on any other Award made to
the same recipient or other Award recipients. Each recipient of Restricted
Shares shall, except in the circumstances described in paragraph (b) below, be
issued one or more stock certificates evidencing such Restricted Shares. Each
such certificate shall be registered in the name of such recipient, and shall
bear an appropriate legend referring to the terms and conditions applicable to
the Restricted Shares evidenced thereby.

 

(b) Forfeiture of Restricted Shares. In making an Award of Restricted Shares,
the Board of Directors may impose a requirement that the recipient must remain
in the employment or service (including service as a director, advisor or
consultant) of the Company or any Parent Corporation or Subsidiary for a
specified minimum period of time, or else forfeit all or a portion of such
Restricted Shares. In the case of a holder of Restricted Shares whose
relationship with the Company or any Parent Corporation or Subsidiary changes
during the term of any applicable forfeiture period in a manner that does not
constitute a complete separation therefrom (for example, from employee to
consultant or director, or vise versa), the Board shall have authority to
determine whether or not such change constitutes a cessation of employment or
service for purposes of such requirement. In the event any such forfeiture
requirement is applicable, the certificate(s) evidencing the Restricted Shares
shall be held in custody by the Company until such Shares are no longer subject
to forfeiture.

 

(c) Rights as a Stockholder; Stock Dividends. Subject to any restrictions set
forth in the applicable Award Agreement, a recipient of Restricted Shares shall
have voting, dividend and all other rights of a stockholder of the Company as of
the date such Shares are issued and registered in recipient’s name (whether or
not certificates evidencing such Shares are delivered to such recipient). Except
as may otherwise be set forth in the applicable Award Agreement, stock dividends
issued with respect to Restricted Shares shall be treated as additional
Restricted Shares under the applicable Award Agreement and shall be subject to
the same terms and conditions that apply to the Restricted Shares with respect
to which such dividends are issued.

 

10. Automatic Grants to Independent Directors.

 

(a) Automatic Grants of Options to Independent Directors. Each director of the
Company who is an Independent Director, as determined by the Company (each, an
“Independent Director”), shall be granted under the Plan on the date of such
person’s first election to the Board of Directors of the Company, Non-Statutory
Stock Options to purchase up to 50,000 shares of Common Stock which shall be
exercisable over a three-year period in equal installments on each of the first
three anniversaries of the date of grant. Each Independent Director will also be
granted on the anniversary of such Independent Director’s initial election to
the Board, Non-Statutory Stock Options to purchase up to 50,000 shares of Common
Stock which shall be exercisable immediately. Each such Option shall expire ten
years after the date of grant and shall be subject to earlier termination as
provided in the Plan. Notwithstanding the foregoing, if at any time during the
last six (6) months of the term of any Option granted pursuant to this Section
10, the holder thereof is precluded from selling shares of Common Stock
underlying such Option solely by reason of the application to such Independent
Director of the policies contained in the Company’s Insider Trading Compliance
Manual (or any similar successor policies), the term of such Option shall be
deemed automatically extended by a period equal to six (6) months beginning with
the first day during which such Independent Director shall no longer be so
precluded.

 

(b) Plan Applicable. Except as set forth in this Section 10, all the provisions
of the Plan shall be applicable to Awards granted to Independent Directors
hereunder.

 

5



--------------------------------------------------------------------------------

(c) Other Independent Director Compensation. Nothing in this Section 10 shall
preclude the payment by the Company or any Parent Corporation or Subsidiary to
Independent Directors of any other form of compensation, including the granting
of Options or Restricted Shares pursuant to other provisions of this Plan.

 

11. General Award Restrictions.

 

(a) Investment Representations. The Company may require any person to whom an
Award is made, as a condition of such Award, to give written assurances in
substance and form satisfactory to the Company to the effect that such person is
acquiring the Common Stock subject to the Award for such person’s own account
for investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with federal and applicable state securities
laws.

 

(b) Compliance With Securities Laws. Each Award shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the shares of Common Stock subject to
such Award upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental or regulatory body, is necessary as
a condition of, or in connection with, the issuance or purchase of such shares
thereunder, such shares may not be issued unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Board of Directors. Nothing herein shall be deemed
to require the Company to apply for or to obtain such listing, registration or
qualification.

 

12. Recapitalization.

 

In the event that the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of any recapitalization, reclassification, stock split, stock
dividend, combination or subdivision, appropriate adjustment shall be made in
the number and kind of shares available under this Plan and under any Options
granted under this Plan. Such adjustment to outstanding Options shall be made
without change in the total price applicable to the unexercised portion of such
Options, and a corresponding adjustment in the applicable exercise price per
share shall be made. No such adjustment shall be made which would, within the
meaning of any applicable provisions of the Code, constitute a modification,
extension or renewal of any Option or a grant of additional benefits to the
holder of an Option.

 

13. Reorganization or Change in Control of the Company.

 

(a) Reorganization. In case (i) the Company is merged or consolidated with
another corporation and the Company is not the surviving corporation, (ii) all
or substantially all of the assets or more than 50% of the outstanding voting
stock of the Company is acquired by any other corporation or (iii) of a
reorganization or liquidation of the Company, the Board of Directors of the
Company, or the board of directors of any corporation assuming the obligations
of the Company, shall, as to outstanding Options, either (x) make appropriate
provision for the protection of any such outstanding Options by the substitution
on an equitable basis of appropriate stock of the Company, or of the merged,
consolidated or otherwise reorganized corporation which will be issuable in
respect of the shares of Common Stock, provided that no additional benefits
shall be conferred upon holders of Options as a result of such substitution, and
the excess of the aggregate Fair Market Value of the shares subject to any
Option immediately after such substitution over the purchase price thereof is
not more than the excess of the aggregate Fair Market Value of the shares
subject to such Option immediately before such substitution over the purchase
price thereof, or (y) upon written notice to the holders of Options, provide
that all unexercised Options must be exercised within a specified number of days
of the date of such notice or they will be terminated. In any such case, the
Board of Directors may, in its discretion, accelerate the exercise dates of
outstanding Options; provided, however,

 

6



--------------------------------------------------------------------------------

that paragraph (b) shall govern acceleration of exercisability of Options with
respect to the events described in clauses (i), (ii) and (iii) of such
paragraph.

 

(b) Change in Control. In case of (i) any consolidation or merger involving the
Company if the shareholders of the Company immediately before such merger or
consolidation do not own, directly or indirectly, immediately following such
merger or consolidation, more than fifty percent (50%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the outstanding voting securities of
the Company immediately before such merger or consolidation; (ii) any sale,
lease, license, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the business and/or
assets of the Company or assets representing over 50% of the operating revenue
of the Company; or (iii) any person (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) who is not, on the date hereof, a “controlling
person” (as defined in Rule 405 under the Securities Act of 1933, as amended) (a
“Controlling Person”) of the Company shall become (x) the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of over 50% of the
Company’s outstanding Common Stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally or (y) a
Controlling Person of the Company, all outstanding Awards, regardless of the
date of such Awards, shall (A) in the case of Options, immediately become
exercisable with respect to 100% of the shares of Common Stock subject to such
Options and (B) in the case of Restricted Shares, immediately become fully
vested and no longer subject to any forfeiture unless otherwise provided in the
applicable Award Agreement.

 

14. No Special Employment Rights.

 

Nothing contained in this Plan or in any Award Agreement shall confer upon any
Award recipient any right with respect to the continuation of such person’s
employment by the Company (or any Parent Corporation or Subsidiary) or interfere
in any way with the right of the Company (or any Parent Corporation or
Subsidiary), subject to the terms of any separate employment agreement to the
contrary, at any time to terminate such employment or to increase or decrease
the compensation of the Award recipient from the rate in existence at the time
of the Award. Whether an authorized leave of absence, or absence in military or
government service, shall constitute termination or cessation of employment for
purposes of this Plan or any Award shall be determined by the Board of
Directors.

 

15. Other Employee Benefits.

 

The amount of any compensation deemed to be received by an employee as a result
of any Award (including the exercise of an Option or the sale of shares of
Common Stock received upon such exercise or of Restricted Shares) will not
constitute “earnings” with respect to which any other employee benefits of such
employee are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.

 

16. Definition of Subsidiary and Parent Corporation.

 

(a) Subsidiary. The term “Subsidiary” as used in this Plan shall mean any
corporation in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. For purposes of
Awards of Non-Statutory Stock Options or Restricted Shares only, the term
“Subsidiary” shall also mean any partnership or limited partnership in which the
Company or any Subsidiary controls 50% or more of the voting power of such
partnership or limited partnership, or any corporation in an unbroken chain of
Subsidiaries if each of the Subsidiaries other than the last Subsidiary in the
unbroken chain either owns stock possessing 50% or more

 

7



--------------------------------------------------------------------------------

of the total combined voting power of all classes of stock in one of the other
corporations or controls 50% or more of the voting power of any such partnership
or limited partnership in such chain.

 

 

(b) Parent Corporation. The term “Parent Corporation” as used in this Plan shall
mean any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company owns stock possessing 50% or more of the combined voting power of all
classes of stock in one of the other corporations in such chain.

 

(c) Employment. The term “employment”, as used in this Plan and in any Award
Agreement, shall, unless the context otherwise requires, be defined in
accordance with the provisions of Section 1.421-7(h) of the Federal Income Tax
Regulations (or any successor regulations).

 

17. Amendment of this Plan.

 

The Board of Directors may at any time and from time to time modify, amend or
terminate this Plan in any respect, except to the extent stockholder approval is
required by law. The termination or any modification or amendment of this Plan
shall not, without the consent of an Award recipient, affect such Award
recipient’s rights under any Award Agreement unless such Agreement so specifies.
With the consent of the Award recipient affected, the Board of Directors may
amend outstanding Award Agreements in a manner not inconsistent with this Plan.
The Board of Directors shall have the right to amend or modify the terms and
provisions of this Plan and of any outstanding Incentive Stock Options granted
under this Plan to the extent necessary to qualify any or all such Options for
such favorable federal income tax treatment (including deferral of taxation upon
exercise) as may be afforded incentive stock options under Section 422 of the
Code.

 

18. Withholding.

 

The Company’s obligation to deliver Restricted Shares awarded, or shares
deliverable upon the exercise of any Option granted under this Plan shall be
subject to the Award recipient’s satisfaction of all applicable federal, state
and local income and employment tax withholding requirements.

 

19. Effective Date and Duration of this Plan.

 

(a) Effective Date. The Plan shall become effective when adopted by the Board of
Directors, but no Incentive Stock Option granted under the Plan shall become
exercisable unless and until the Plan shall have been approved by the Company’s
stockholders. If such stockholder approval is not obtained within twelve months
after the date of the Board’s adoption of the Plan, any Incentive Stock Options
previously granted under the Plan shall terminate and no further Incentive Stock
Options shall be granted. Subject to this limitation, Options may be granted
under the Plan at any time after the effective date and before the date fixed
for termination of the Plan.

 

(b) Termination. Unless earlier terminated by the Board of Directors, this Plan
shall terminate upon the earlier of (i) the close of business on August 4, 2010
or (ii) the date on which all shares available for issuance under this Plan
shall have been issued pursuant to the exercise of Options granted under this
Plan and/or are no longer subject to forfeiture pursuant to the terms of any
applicable Award Agreement. If the date of termination is determined under (i)
above, then Awards outstanding on such date shall continue to have force and
effect in accordance with the provisions of the Award Agreements evidencing such
Awards.

 

8